An execution in favor of the appellee against T. G. Carney was levied upon a bale of cotton. Carney's wife filed claimant's oath and bond. Upon trial of right of property, the issue was decided against Mrs. Carney.
Our conclusions, disposing of the two assignments presented by Mrs. Carney, are as follows:
(1) The presumption is that the cotton was community property, subject to the payment of the debts of T. G. Carney, and the burden rests upon Mrs. Carney to repel this presumption, and show that it was her separate property. The court did not err in so holding. McDuffie v. Greenway,24 Tex. 625; Simpson v. Texas Tram. Lbr. Co. (Tex.Civ.App.) 51 S.W. 655.
(2) The ruling upon evidence complained of in the second assignment presents no error, but, if so, it was harmless. Betterton v. Echols,85 Tex. 212, 20 S.W. 63.
Affirmed.